UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-A For Registration of Certain Classes of Securities Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 Next Fuel, Inc. (Exact name of registrant as specified in its charter) Nevada 32-2305768 (State of incorporation or organization) (I.R.S. Employer Identification No.) 122 North Main Street Sheridan, WY 82801 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: Title of class to be so registered Name of each exchange on which each class is to be registered Not Applicable Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box: ☐ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box: ☒ Securities Act registration statement file number to which this Form relates: 333-182474 Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. The following description of the common stock, par value $0.0001 per share, (the “Common Stock”) of Next Fuel, Inc., a Nevada corporation (the “Company”), is qualified in its entirety by reference to the full text of the Articles of Incorporation, as amended, and the Amended and Restated Bylaws of the Company, which are set forth as Exhibits 3.1 and 3.2, respectively, to this Registration Statement on Form 8-A and are incorporated herein by reference. A description of the Common Stock of the Company is set forth under “Description of Securities” in the Company’s Registration Statement on Form S-1/A, filed with the U.S. Securities and Exchange Commission on August 28, 2012, and is incorporated herein by reference. Item 2. Exhibits. Exhibit No. Title of Document Articles of Incorporation, As Amended (incorporated herein by reference to the Amended Annual Report on Form 10-K/A filed with the U.S. Securities and Exchange Commission on March 20, 2014) Amended and Restated Bylaws (incorporated herein by reference to the Amended Annual Report on Form 10-K/A filed with the U.S. Securities and Exchange Commission on March 20, 2014) SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. NEXT FUEL, INC. Date: March 27, 2014 By: /s/ Robert H. Craig Name: Robert H. Craig Title: Chief Executive Officer
